Title: From Thomas Jefferson to Elbridge Gerry, 21 June 1797
From: Jefferson, Thomas
To: Gerry, Elbridge


                    
                        My Dear friend
                        Philadelphia June 21. 97.
                    
                    It was with infinite joy to me that you were yesterday announced to the Senate as envoy extraordinary jointly with Genl. Pinckney and Mr. Marshel to the French republic. It gave me certain assurance that there would be a preponderance in the mission sincerely disposed to be at peace with the French government and nation. Peace is undoubtedly at present the first object of our nation. Interest and honor are also national considerations. But interest, duly weighed, is in favor of peace even at the expence of spoliations past and future; and honor cannot now be an object. The insults and injuries committed on us by both the belligerent parties from the beginning of 1793. to this day, and still continuing by both, cannot now be wiped off by engaging in war with one of them. As there is great reason to expect this is the last campaign in Europe, it would certainly be better for us to rub thro this year as we have done through the four preceding ones, and hope that on the restoration of peace we may be able to establish some plan for our foreign connections more likely to secure our peace, interest and honor in future. Our countrymen have divided themselves by such strong affections to the French and the English, that nothing will secure us internally but a divorce from both nations. And this must be the object of every real American, and it’s attainment is practicable without much self-denial. But for this, peace is necessary. Be assured of this, my dear Sir, that if we engage in a war during our present passions and our present weakness in some quarters, that our union runs the greatest risk of not coming out of that war in the shape in which it enters it. My reliance for our preservation is in your acceptance of this mission. I know the tender circumstances which will oppose themselves to it. But it’s duration will be short, and  it’s reward long. You have it in your power by accepting and determining the character of the mission to secure the present peace and eternal union of your country. If you decline, on motives of private pain, a substitute may be named who has enlisted his passions in the present contest and by the preponderance of his vote in the mission may entail on us calamities, your share in which and your feelings will outweigh whatever pain a temporary absence from your family could give you. The sacrifice will be short, the remorse would be never-ending. Let me then my dear Sir conjure your acceptance, and that you will by this act, seal the mission with the confidence of all parties. Your nomination has given a spring to hope, which was dead before.—I leave this place in three days, and therefore shall not here have the pleasure of learning your determination. But it will reach me in my retirement and enrich the tranquility of that scene. It will add to the proofs which have convinced me that the man who loves his country on it’s own account, and not merely for it’s trappings of interest or power, can never be divorced from it; can never refuse to come forward when he finds that she is engaged in dangers which he has the means of warding off. Make then an effort, my friend, to renounce your domestic comforts for a few months, and reflect that to be a good husband and a good father at this moment you must be also a good citizen. With sincere wishes for your acceptance & success I am with unalterable esteem Dear Sir Your affectionate friend & servt
                    
                        Th: Jefferson
                    
                